EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in a telephone interview with Jovan N. Jovanovic (Reg. No. 40,039) on August 23, 2022.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The claims have been amended as follow: 
Replace all claims as follow:

 1-7. (Cancelled).

8. (Currently Amended) A system for managing the use of an appliance, the system comprising:
an appliance control device including:
an appliance activator for activating an appliance cycle, and 
a sensor for detecting a status of a status light of an appliance, the status light indicating an operating status of the appliance;
a controller including an electronic processor and a memory, the controller configured to:
exchange network communications with a server through a local area network (LAN); and 
transmit an activation signal to the appliance control device based upon at least some of the exchanged network communications; and
the server, the server being communicationally coupled to a portal having a portal user interface displaying a status of the appliance, the status of the appliance having been communicated to the server by the controller; and
an appliance attendant communicatively coupled to the appliance control device, the appliance attendant including: 
a display presenting an appliance attendant user interface; and 
an appliance attendant computer, the appliance attendant computer exchanging further network communications with the server through the LAN, the appliance attendant being communicatively coupled to the appliance control device through the server. 

9. (Currently Amended) The system of Claim 8, wherein the controller is further configured to instruct the appliance control device to block access to the appliance for a pre- determined period of time so as to reserve the appliance for the pre-determined time for a user.

10. (Currently Amended) The system of Claim 8, wherein the controller is further configured to send an alert to the server when the appliance is not in use.

11. (Original) The system of Claim 8, further comprising an appliance meter for measuring a utility of the appliance.

12-18. (Cancelled).

19. (Currently Amended) A method of managing the use of an appliance, comprising: 
providing an appliance control device including an appliance activator for activating an appliance cycle and a sensor for detecting a status of a status light of an appliance, the status light indicating an operating status of the appliance;
providing a controller configured to: exchange network communications with a server through a local area network (LAN), the server exchanging other network communications with multiple other controllers, associated with multiple other appliances, through the LAN;
providing an interactive online portal connected to the controller through the server, the interactive online portal configured to control the appliance and present a status of the appliance, the status of the appliance having been communicated to the server by the controller;
receiving a request for activation of the appliance; 
transmitting an activation signal to the appliance control device; 
activating the appliance; and
providing an appliance attendant including a display presenting a user interface; and an appliance attendant computer, the appliance attendant computer exchanging further network communications with the server through the LAN, the appliance attendant being communicatively coupled to the appliance control device through the server.

20 - 23. (Cancelled)

24. (Currently Amended) The method of claim 19, further comprising communicating, by the controller to the server, the status of the status light.

25. (Previously Presented) The method of claim 24, further comprising accessing the interactive online portal to check the status of the appliance.

26. (Currently Amended) The method of claim 19, further comprising reserving an appliance for a pre-determined period of time by causing the appliance control device to block access to the appliance for the pre-determined period of time. 

27 - 31. (Cancelled)
 
32. (New) The system of claim 8, wherein the appliance attendant controls multiple other appliances.

33. (New) The system of claim 8, wherein the appliance attendant further includes a credit card interface for receiving payment information from a credit card.

34. (New) The system of claim 8, wherein the appliance activator includes at least one of a solenoid or a motor.

35. (New) The system of claim 8, wherein the appliance activator performs mechanical motion that turns on a coiled timer.

36. (Cancelled)

37.  (New) The method of claim 19, wherein the appliance attendant further includes a credit card interface for receiving payment information from a credit card.

38. (New) The method of claim 19, wherein the appliance activator includes at least one of a solenoid or a motor.

39. (New) The method of claim 19, wherein the appliance activator performs mechanical motion that turns on a coiled timer.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The application of Shadid et al. for a “smart building system for integrating and automating property management and resident services in multi-dwelling unit buildings” filed May 8, 2020 has been examined.  

Claims 1-7, 12-18, 20-23, 27-31 and 36 has been cancelled.

 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Because this application is eligible for continued examination under 37 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous action is withdrawn pursuant to 37 CFR 1.114. The submission filed on August 18, 2022, has been entered.
Allowable Subject Matter
  
Claims 8-11, 19, 24-26, 32-35 and 37-39 are allowed.

Referring to claim 8, the following is a statement of reasons for the indication of allowable subject matter: the prior art either alone or in combination fail to disclose or suggest limitations that an appliance control device including:
an appliance activator for activating an appliance cycle, and 
a sensor for detecting a status of a status light of an appliance, the status light indicating an operating status of the appliance; and 
a controller including an electronic processor and a memory, the controller configured to:
exchange network communications with a server through a local area network (LAN); and 
transmit an activation signal to the appliance control device based upon at least some of the exchanged network communications; and
the server, the server being communicationally coupled to a portal having a portal user interface displaying a status of the appliance, the status of the appliance having been communicated to the server by the controller; and
an appliance attendant communicatively coupled to the appliance control device, the appliance attendant including: 
a display presenting an appliance attendant user interface; and 
an appliance attendant computer, the appliance attendant computer exchanging further network communications with the server through the LAN, the appliance attendant being communicatively coupled to the appliance control device through the server. 

Independent claim 19 recites a method of managing the use of an appliance and also includes similar features to those of recited within independent claim 8; therefore, independent claim 19 is also allowed at least for the same obvious reasons discussed above.

Claims 9-11, 24-26, 32-35 and 37-39 depend either directly or indirectly upon independent claims 8 and 19; therefore, these claims are also allowed by virtue of their dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061. Fax number is (571) 273-3061.  The examiner can normally be reached on 8:00AM-5:00PM Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




 /NAM V NGUYEN/
Primary Examiner, Art Unit 2684